Title: From James Madison to the Senate, 15 June 1809
From: Madison, James
To: Senate


June 15. 1809
To the Senate of the United States
In compliance with the Resolution of the Senate of the 13th instant, I transmit extracts from letters from Mr. Pinkney to the Secretary of State, accompanied by letters and communications to him, from the British Secretary of State for the Foreign Department; all of which have been received here since the last Session of Congress.
To these Documents are added a communication just made by Mr. Erskine to the Secretary of State, and his answer.
James Madison
